Citation Nr: 1145228	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-39 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel












INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946 and from May 1951 to December 1953.  He died in March 2008 at the age of 82.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Appellant appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The death certificate establishes that the Veteran died in March 2008 at the age of 82, and the immediate cause of death was due to respiratory failure with stage V chronic kidney disease or end stage renal disease as the underlying cause of death. 

2.  At the time of the Veteran's death, service connection was in effect for penile lesions with impotence. 

3.  The medical evidence does not establish that the service connected penile lesions with impotence caused or contributed substantially or materially to cause the Veteran's death. 


4.  The fatal diseases, including respiratory failure and stage V chronic kidney disease or end stage renal disease, were not affirmatively shown to have had onset during service; the fatal diseases, including respiratory failure and stage V chronic kidney disease or end stage renal disease were not manifested to a compensable degree within one year from the date of separation from service; the fatal diseases, including respiratory failure and stage V chronic kidney disease or end stage renal disease, first diagnosed after service beyond the one-year presumptive period for a chronic disease, are unrelated to an injury, disease, or event of service origin. 

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).)

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in August 2008, June 2009, and January 2010.  The Appellant was notified of the evidence needed to substantiate the claim of service connection for cause of death, namely, the evidence and information required to substantiate the claim based on a previously service connected condition and for a condition not yet service connected.  The Appellant was notified that VA would obtain VA records and records of other Federal agencies and that she could submit non-Federal records, such as private medical records or authorize VA to obtain any non- Federal records on her behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.


As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of preadjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service connected, and a statement of the conditions for which a veteran was service connected at the time of his death).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statements of the case, dated in April 2010, September 2010, and October 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.




The Appellant has submitted a letter from the Veteran's parents written in 1956, receipts and records in her possession concerning the Veteran's health, a photograph of the Veteran towards the end of his life, and various medical articles from both online and published medical sources such as medical treatises.  She has also testified and submitted statements concerning various events that transpired while the Veteran was alive.

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) in August 2011.  The Appellant was provided a copy of the medical expert's opinion and she responded in October 2011.

When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VHA expert opinion was adequate as the VHA expert took into account the records of prior medical treatment so that the opinion was a fully informed one.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VHA opinion has been met.  38 C.F.R. § 3.159(c)(4).

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist. 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The Veteran, who was born in 1926, served on active duty from February 1944 to April 1946 and from May 1951 to December 1953.  He died at the age of 82 in March 2008.  

The death certificate lists the cause of death as respiratory failure as the immediate cause of death with stage V chronic kidney disease as an underlying cause of death.  

The Appellant, who is his surviving spouse, contends that an in-service auto accident lead to kidney damage that caused or contributed to the cause of the Veteran's death.

The service treatment records show that in August 1951 the Veteran was in a vehicle that was hit in the rear and the next day the Veteran developed back pain and brown urine.  The Veteran otherwise felt well and had no other symptoms.  Other then some pain over the course of the ureters and tenderness at the costovertebral angle bilaterally on the examination, the examination was negative.  The kidneys were not palpable.  The Veteran was hospitalized for observation for possible trauma to the kidneys, but there were no positive findings and the impression was traumatic bleeding from the kidney.  The Veteran was discharged from the hospital after a urinalysis was negative for blood.  








An x-ray study of the kidneys, an intravenous pyelogram or IVP, showed that the kidneys were within normal limits for size, shape, and position.  The radiologic dye appeared promptly bilaterally and with good density.  All minor calices, both kidney pelves, and the upper portions of the ureter are normal.  There was no extravasated dye that was visible throughout any of the series of x-rays.  Drainage appeared prompt and adequate.

Approximately a week later, the Veteran sought treatment again after he noticed twice earlier in the day that his urine was brown.  He also complained of a sore throat.  His blood pressure was 130/76 and the abdomen was negative upon palpation.  He was hospitalized for observation of hematuria and management of the sore throat.  Although his urine had a bloody appearance the day of admission, it was described as amber and hazy the next day.  Five days later, he was discharged after no further urinary problems and the throat infection had subsided.  

On separation examination in November 1953, the examination of the endocrine and genitourinary systems was normal.  A microscopic examination of urine was also negative.  The blood pressure was 110/80.

After service in April 1954, the RO denied service connection for a kidney disorder.  Although the rating decision acknowledged that the Veteran sought treatment after the August 1951 auto accident, it denied service connection because the separation examination in November 1953, approximately two years later, showed no evidence of a disability.  

In April 1956, the Veteran had a kidney infection, which was documented by a postmarked envelope and letter from the Veteran's mother.  



In the letter, the Veteran's mother asked the Appellant to ask the Veteran's physician if there were dietary modifications the Veteran should make to prevent further infections.  The letter makes no reference to any other time the Veteran had a kidney infection or problem.

In March 1987, a pharmacy receipt showed that Veteran was taking prescription medication for hypertension.

In September 1988, while seeking service connection for a skin condition, the Veteran disclosed that he had a 42 year history of smoking a pack a day.  

In August 1994, the Veteran had cysts on the right kidney, but not on the left kidney.

In January 1996, the Veteran was service connected for penile lesions.  

On VA examination in July 1997, the Veteran was still a pack a day smoker and he had been an alcoholic, but had been sober for the last 10 years.  He was on medication for hypertension and high cholesterol.  His blood pressure was 180/86.  

On VA examination in February 1999, the Veteran stated that at age 10 he suffered from very severe dehydration and loss of consciousness.  He recalled being administered 10 gallons of water through a catheter so he could urinate.  He also stated that he had previously suffered from a kidney stone, but no date was given.  The Veteran also stated that in the last year and half he became azotemic with hyperkalemia and he had been told he was in borderline renal failure, but he had not started dialysis.  





After the examination, the Veteran wrote down several notes, which VA received in May 2010.  He remembered the examiner asked about the auto accident and subsequent treatment in-service, but the Veteran did not remember anything other than it involved his kidney.  He also stated that after the dehydration incident when he was 10 years old, his mother always wanted him to drink more water.

In May 1999, an ultrasound showed multiple bilateral renal cysts and hyperechoic bilateral renal parenchyma consistent with dehydration versus renal disease.  

Also in May 1999 in a letter dated the day before a VA examination, the Veteran's private physician, Dr. P. D., wrote that he had treated the Veteran since 1966.  He understood the Veteran to be service-connected for a kidney voiding dysfunction.   Dr. D. then stated the Veteran suffered renal trauma in an automobile accident in 1951 and was hospitalized for three days thereafter.  According to Dr. D., since then and over time, the Veteran had developed increasing azotemia, hyperkalemia, low urinary specific gravity, nocturia, and urine frequency as a result of the renal damage.  He also included recent blood test dated in January 1999 with a creatinine of 2.8 mg/dl (with normal values of 0.6-1.5).  

The Board has received partial records from Dr. D., but apparently not all the records dating back to 1966.  The Appellant has been advised that the older records may have been destroyed pursuant to a records retention policy.  The earliest record appears to contain a history but unfortunately is handwritten and other than a reference to the Veteran having a head injury as a child and a few other words, the history is illegible.  






On VA examination in May 1999, the diagnosis was chronic renal insufficiency over several decades.  The creatinine reading was 2.4.  It was also noted the Veteran suffered from poorly controlled hypertension with a standing blood pressure of 200/78.  The Veteran was noted to be a poor historian.  He had frequent urination (20 times a day) and one to two episodes of nocturia.  He still smoked a pack of cigarettes a day.  The chronic renal insufficiency was attributed to hypertension, a history of smoking, and possible vascular disease, that is, it was possible the renal disease was a microvascular disease.  The examiner stated that the possibility of kidney trauma suffered in 1950 by the Veteran could not be ruled out and could also have a role.

In October 2003, an ultrasound showed diminished sized kidneys with cortical thinning.  

In November 2003, a nephrologist noted the Veteran had hypertension for more than 20 years and chronic renal failure for at least the last 5 years.  He also noted the Veteran was a smoker and suffered from benign prostatic hypertrophy.  The Veteran had atrophic kidneys and anemia.  The nephrologist, Dr. E. T. stated that the Veteran could be treated without dialysis and that the chronic renal failure was most likely secondary to hypertensive nephroscleroisis.  Thereafter, the diagnosis was hypertensive nephrosclerosis, but occasionally referred to hypertensive nephroscleroisis versus ischemic renal disease.

In January 2004, the Veteran's creatinine levels were 3.6 and 4.3.

In August 2004, an echogram showed a 10.4 x 5 cm left kidney without mass or hydronephrosis.  The right kidney was 10 x 5.2 cm with a 17 mm cyst arising from the lateral aspect of the mid portion and another parapelvic cyst.  



In October 2004, cysts were noted in the left kidney, which was atrophic.  

In November 2004, Dr. T. noted the Veteran was now at stage IV chronic renal failure and stage II hypertension.  The Veteran had no signs or symptoms of uremia, but the Veteran would benefit from hemodialysis to help control blood pressure and increase his energy levels.  Before this time, Dr. T. had noted that the Veteran's blood pressure was under control.

By December 2004, the Veteran's creatinine level was 7.4. 

In April 2005, the creatinine level was 9.0.  In February 2006, the creatine level was 3.9.  In March 2007, the creatinine level rose to 7.8.   

In August 2005, a CT virtual colonoscopy showed that the kidneys were small.  

In October 2005, during a workup to diagnose what turned out to be a mass due to divertculi that resulted in a left colectomy, an MRI demonstrated marked renal atrophy as well as multiple cysts.  Coincidentally, an abdominal aneurysm was also discovered.  

In December 2005, the diagnosis was end stage renal disease and a dialysis catheter was placed.  

In July 2009, a VA physician concluded that any hematuria resulting from a contusion secondary to a motor vehicle accident did not result in end stage renal disease.  The physician relied upon the examination after the injury in 1951, which was negative.  



The physician noted the Veteran had poorly controlled hypertension and the end stage renal disease was a likely complication of the hypertension, not the result of an in-service renal injury of hematuria resulting in contusion secondary to a motor vehicle accident.  

The Appellant has responded that it was the injury in service that caused the renal damage which then in turn caused the hypertension.  It started out relatively minor and then progressed through all the stages of kidney failure until it reached the end stage, in 2004 and it took over 5 decades of decreasing renal sufficiency to cause his death.  She has testified that the she has always have know about her husband's kidney trauma and that all the subsequent kidney complications were connected to the trauma.  Although she was not married to the Veteran at the time of the accident, she met and married him about a year thereafter.  She stated he was always tired and experienced kidney pain and kidney infections, which occurred before the Veteran developed hypertension.  

The Appellant has also submitted various medical articles from online and published sources that address blunt injury to the kidney such as one from an auto accident may not show evidence of the injury initially such as bruising.  Such injuries can cause chronic renal failure, hypertension, and urinary tract problems.  Hematuria is the best indicator of injury.  

As the cause of death was due to chronic renal disease, and as there is evidence of suggestive of a kidney injury in service, the Board obtained a medical expert opinion of a nephrologist from the Veterans Health Administration (VHA) in July 2011. 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  






The VHA nephrologist was asked to review the record and provide an opinion on whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran's end stage renal disease was caused by a suggestive kidney injury due to a vehicle accident in 1951.  

The VHA nephrologist issued an opinion in August 2011.  The VHA expert had reviewed the service treatment records in service after the auto accident, noting that the only symptoms were mild costovertebral tenderness and hematuria, but the symptoms resolved in a week, that an IVP was normal, that the Veteran's blood pressure was 144/72 in April 1946, 134/80 in December 1950, both before the in- service accident, and 110/80 in the November 1953, more than 2 years after the accident.  After review of the record, the VHA nephrologist stated it was unclear when the Veteran was diagnosed with hypertension as well as progressive azotemia and hyperkalemia as Dr. D did not include laboratory or clinical data from 1969 through 1999 in his letter dated in May 1999.  Laboratory results from May 1999 testing revealed creatinine of 2.4.  

The VHA nephrologist cited and included medical literature indicating that renal function is preserved when trauma did not result in anatomic damage to the kidney that is, as a Grade I injury, and here, the service treatment records indicate that the Veteran had no anatomic renal damage.  Therefore, a cause and effect relationship between the Veteran's progressive renal failure and the 1951 auto accident cannot be established.  

Furthermore, the VHA nephrologist explained that not only does kidney failure progressively worsen once it starts, but it does so at a rate that can be measured and then used to estimate the onset of renal failure as the glomerular filtration rate decreases 4ml/min each year after kidney damage is established.  


Using the May 1999 lab value of 2.4 creatinine correlates with a filtration rate of approximately 30ml/mm (normal is 100 ml/mm).  Thus, the 70 ml/min. decrease in filtration in the Veteran would have occurred approximately 18 years or an onset in the early 1980s.  Thus, the estimated onset of chronic renal damage is too far removed from the 1951 auto accident to establish a relationship of causation between the 1951 auto accident and the later development of renal failure.  

The VHA nephrologist also discussed the Veteran's hypertension.  The VHA expert explained that hypertension generally does not occur after kidney trauma, especially when the renal architecture is preserved, and he did not have hypertension in 1953.  The VHA expert stated that it was uncertain when it developed and therefore, while untreated hypertension can result in nephrosclerosis and ischemic renal damage, the 1951 auto accident cannot be associated with the later development of high blood pressure.  The VHA nephrologist concluded that it was less likely than not (less than 50 %) that the end stage renal disease was caused by the kidney trauma due to the vehicle accident as there was no evidence of renal failure at that time or within a two year period.  It also was less likely than not the hypertension was related to the auto accident as hypertension would have developed within a relatively short time after the renal trauma, but the Veteran's blood pressure was normal at the end of 1953.  

In response, the Appellant argued the VHA expert made an error in his report as to the creatinine level sent by Dr. D. and that the Veteran's creatinine was worse, that is, the creatinine level in the report submitted by Dr. D. was 2.8 and not 2.4 as used by the VHA nephrologist.  The Appellant asks if the Veteran's renal function was so bad, why did Dr. D wait until 2003 to send the Veteran to a nephrologist and the nephrologist waited another year before starting dialysis. 



Further, the Appellant pointed out that the literature submitted by the nephrologist indicates that the yearly decrease discussed is an average and there are modifiable factors involved.  In addition, her research indicates a slight elevation of creatinine can exist for years and therefore it turns the clock back for years and closer to the 1951 accident.  She states that the treating nephrologist told her that he would not let the kidney function fall below a certain level before starting dialysis  and given the length of time between the 1999 measurements for creatinine and the start of dialysis in 2005, the Veteran's decrease in renal function was slower.  She also notes that the VHA nephrologist's literature mentions that the radiological test, the IVP, has a 30 percent failure rate and therefore it cannot be assumed to be accurate in the Veteran's case.  In addition, the Appellant notes that the articles submitted by the VA nephrologist also state that hypertension after real trauma can occur in a period ranging up to 32 years.

Finally, the Appellant has submitted additional medical literature that the pre-accident blood pressure readings of 144/72 (in 1946) and 138/80 (1950) that the Veteran suffered from hypertension or prehypertension before the 1951 auto accident.  

Legal Principles

When any Veteran dies from a service connected disability, VA will pay dependency and indemnity compensation to such Veteran's surviving spouse.  38 U.S.C.A. § 1310. 

The death of a Veteran will be considered as having been due to a service connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  




The service connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312. 

The standards for determining whether or not a disability is service connected are: 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board").) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b)


Analysis

Preliminary matters

The Board notes that the Veteran was service connected for one disability during his life time, penile lesions with impotence, and had no other claims pending at the time of his death.  The Board understands the Appellant as not claiming the service-connected disability caused or contributed to the Veteran's death, nor is there any medical evidence in the file suggesting such a relationship.  Therefore, the Veteran's death is not service-connected on the basis that the service-connected disability caused or contributed to the cause of the Veteran's death. 
38 U.S.C.A. § 1310.

The Appellant does argue that the condition listed on the death certificate, chronic renal failure, caused her husband to become totally disabled for a period of ten or more years preceding his death and therefore his death should be service-connected based upon this period of total disability.  

VA death benefits, however, apply to total disability due conditions that were already service-connected before death and continuously rated 100 percent for the 10 year period prior to the death of the Veteran.  The Veteran was not service-connected for a kidney disability before his death.  Therefore, 38 U.S.C.A. § 1318 does not apply and the Appellant must show that the Veteran's death resulted from a disability incurred in service.  38 U.S.C.A. § 1310.

Turning to the Veteran's first period of active service, the Appellant does not contend that the Veteran's death in 2008 is related to this period of service.  



Further, the service treatment records contain no complaint, finding, history, or treatment of a renal abnormality or of hypertension.  And there is no medical evidence following the first period of service, including service treatment records from the second period of active service, that establish that the Veteran's chronic renal failure and hypertension had onset or is otherwise related to the first period of active service.  

To the extent that the Appellant is arguing that the Veteran had prehypertension upon his discharge from the first period of service, that is, a blood pressure reading of 144/72 in April 1946 and a blood pressure reading of 138/80 (upon entrance at the second period of active duty, and that lead to the hypertension and chronic renal failure that caused the Veteran's death, no medical expert has commented on the clinical significance of the readings.  Furthermore, VA does not recognize prehypertension as a disability, which may be service connected, that is, prehypertension is not a disease.  Instead, the blood pressure must be 160 or greater/ over 90 or greater based upon multiple readings.  VA training letter 10-07 (July 17, 2000).  Stated another way, the clinical diagnosis of hypertension requires evidence of sustained blood pressure elevation.  Finally, the blood pressure reading upon separation was better than the 1946 and 1950 readings.  

The Board therefore finds service connection for the Veteran's death being caused by or related to the period of active service from February 1944 to April 1946 is not established.  38 U.S.C.A. §§ 1310 and 5107(b).

Second Period of Active Service.

While the service treatment records indicate kidney trauma after the 1951 auto accident, the symptoms resolved after a week to a week and a half later.  



Thereafter, while in service, including the separation examination in November 1953, service treatment records contain no complaint, finding, history, or treatment of chronic renal failure.  On the basis of service treatment records alone, chronic renal failure and hypertension were not present in service, that is, observed during service, and service connection under 38 U.S.C.A. §§ 1110, and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the Veteran was treatment for a kidney injury in August 1951 and as hypertension is often associated with kidney disease, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), apply.  

As for chronicity, in the absence of any further complaint, finding, history, symptom, treatment, or diagnosis of a kidney condition during the period of active duty, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a kidney disease or hypertension and sufficient observation to establish chronicity during service.  As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  Also as renal disease and hypertension was first diagnosed after service, 38 C.F.R. § 3.303(d) applies. 

The Appellant is competent to describe symptoms such as fatigue, which she saw or to relate what the Veteran's complaints of flank pain since the 1950s, shortly after separation, which are within the realm of her personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); 


see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

While the Board finds that the Appellant is competent to describe symptoms she observed and her statements and testimony are credible, as it does not necessarily follow that there is a relationship between the chronic renal failure that lead to the Veteran's death or hypertension, and the continuity of symptomatology that the Appellant avers, and as a chronic renal disease and hypertension disabilities are not conditions under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also under certain circumstances, the Appellant as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).



Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

Chronic renal failure and hypertension are not simple medical conditions because the diagnosis, particularly renal failure, are based on results of laboratory testing and other diagnostic testing that requires medical knowledge to interpret.  For this reason, the Board determines that chronic renal failure and hypertension are not simple medical conditions that the Appellant is competent to identify.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to identify chronic renal failure or hypertension.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and chronic renal failure and hypertension are not simple medical conditions, the Appellant is not competent to state that chronic renal failure and hypertension were present during a period of active duty or for any period after separation.  

To this extent the Appellant's statements and testimony are excluded or not admissible, that is, the statements and testimony are not to be considered as favorable evidence in support of the claim.

Also, to the extent the Appellant has expressed an association between the chronic renal failure or hypertension and service, the Appellant's opinion as a lay person is limited to inferences that are rationally based on the Appellant's perception and does not require specialized knowledge, education training, or experience.

As the Appellant as a lay person is not competent to declare either the presence or diagnosis of a chronic renal failure or hypertension based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  


And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between chronic renal failure or hypertension and service.

For the same reasons, the Board does not find the Appellant competent to establish a diagnosis or to express an opinion on the origin or cause of Veteran's death and its relationship to service, the Board also finds the Appellant's statements are not competent as to the application of the medical literature to the factual evidence.  For instance, the Appellant argues that because the medical literature used by the VHA nephrologist states that a decrease in renal function can be modified by factors or can take up to 32 years before renal failure can appear after trauma, that this explains what happened in the Veteran's case.  She does not, however, point to any factor in the evidence, which would slow the rate that the Veteran's kidneys failed or that there the kidneys did not start to fail until 32 years after the injury in service.  Further, the fact that the decrease of kidney function slowed after diagnosis and treatment is not evidence of that kidney function decreased at a slower rate than average before diagnosis and treatment.

What the Appellant is essentially doing is drawing her own medical conclusions as to what are the crucial points of the articles and it applies in the Veteran's case and she is asking the Board to draw the same conclusions.  Neither the Appellant nor the Board is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is not permitted to rely on its unsubstantiated opinion on a question of medical causation, but must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).



As to the letter by the Veteran's mother in April 1956 submitted by the Appellant, the Board agrees that this is competent and credible evidence that the Veteran suffered a kidney infection in 1956.  For the same reasons expressed above, however, it is not evidence that the kidney infection resulted from the trauma to the kidneys from the August 1951 auto accident as the mother apparently is a lay witness and there is no showing that she was otherwise qualified through specialized education, training, or experience to identify the cause of the kidney infection in 1956.  The Appellant also argues the letter proves the Veteran had suffered previous kidney infections because the mother wanted the Appellant to ask the Veteran's doctor about prevention of additional infections.  The Board, however, does not make the inference that the letter was referring to multiple kidney infections before 1956.  Instead, the letter only references the recent infection in April 1956 and then raises concerns about future recurrent infections, which could be the concerns raised by a parent whether this was the first infection or not.

As for the Appellant describing a contemporaneous medical diagnosis, there is no evidence that a health-care professional diagnosed chronic renal failure or hypertension before at least 1999.

There is, however, competent evidence by health-care professional, the Veteran's regular private physician, Dr.D., who is qualified through education, training, or experience to offer an opinion, and who has associated the Veteran's fatal chronic renal failure to the accident in service, which is favorable to the claim.

There is also competent evidence by VA physicians, who are also qualified through education, training, or experience to offer an opinion, and who did not associate the Veteran's fatal chronic renal failure to the auto accident in service, which is evidence against the claim.  



There is also an opinion by a VA examiner in May 1999 of the possibility kidney trauma from accident in service could have had a role in the Veteran's kidney disease and could not be ruled out.  The term "possibility" the equivalent of "may," is too speculative to establish a medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in the term of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Therefore, the report of the VA examiner in May 1999 is neither favorable nor unfavorable.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  The guiding factors in evaluating the adequacy and probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The Board rejects the favorable opinion of Dr. D. as he first inaccurately stated that the Veteran was service connected for a voiding dysfunction.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, as the opinion by Dr. D. is based upon an incorrect factual premise, it has little probative value. 

Second, Dr. D. did not have the Veteran's complete history and as he did not refer to significant facts in the cases, namely, that the hematuria in service stopped after a few days and radiologic studies showed that the anatomic structure of the kidneys were not damaged.  Factors that the VHA expert identified as critical to the analysis of the evidence in rendering an opinion. 



Dr. D.'s opinion did not cite to medical literature or studies to support his opinion, as did the VHA nephrologist.  

The Appellant also argues that Dr. D. did not believe that the function of the Veteran's kidneys had decreased at the levels suggested by the VHA nephrologist.  Otherwise, she argues, why did Dr. D wait until 2003 to send the Veteran to a nephrologist and the nephrologist waited another year before starting dialysis.  

The Board cannot not engage in speculation as to what Dr. D. or the nephrologist were thinking.  The evidence suggests that the treatment provided to the Veteran helped the Veteran and Dr. T, the treating nephrologist, specifically noted that in November 2003 when he first saw the Veteran, the Veteran did not need dialysis.  Dr. T. determined dialysis was needed by the end of 2004 not because of the kidneys damage or function but because at that point, the Veteran's blood pressure was no longer under control.

As for the opinion of the VHA nephrologist, the VHA expert based his opinion on findings at the time of the injury in 1951 and subsequent treatment, which showed that the hematuria resolved and an IVP showed no physical damage to the kidneys or shortly thereafter, normal blood pressure upon separation, as well as a measurement of kidney function that can be used to calculate and determine the approximate onset of kidney failure.  In this instance, the calculations indicate the Veteran's kidneys started failing in the 1980s and the VHA expert explained that the injury in 1951 was too far removed from the start of the loss of kidney function, acknowledging that decreasing kidney function varies from patient to patient, but the period of time from 1951 to the early 1980s is outside the parameters for a realistic variance from the average.  



As the VHA expert identified the standard for measuring renal failure and then applied that to the facts of the case to reach the conclusion submitted in the opinion, the Board finds the opinion of the VHA expert more probative and places greater weight on the VHA expert opinion than any of the evidence favorable to claim.  See Nieves-Rodriguez  at 302-3. 

The Appellant argues that the VHA nephrologist's opinion should be given less weight.  The Appellant argues the fact that he Dr. D., was the Veteran's treating physician should result in his opinion being given more weight.  The Court of Appeals for Veteran's Claims has held that the opinion of a treating physician is not entitled to greater weight in evaluating a claim.  Guerrieri v Brown, 4 Vet. App. 467, 473 (1991); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Also the Board does not agree with the Appellant's argument that the VHA nephrologist' opinion was based upon a factual inaccuracy.  The Appellant argues that the VHA nephrologist based his calculations on the May 1999 letter of Dr. D. which attached a creatinine level of 2.8, but the VHA nephrologist applied 2.4.  The VHA nephrologist explained that Dr. D. did not provide data for the period that he said he treated the Veteran, that is, from 1969 to 1999 and that laboratory results from 1999 was the first data available to review.  The VHA expert correctly noted that a creatinine laboratory result dated the day after Dr. D's letter was 2.4 mg/dl.  That is the creatinine level the VHA nephrologist used to calculate the onset of kidney failure.

As the VHA expert opinion is based upon the significant facts of the case, namely, the service treatment records and the post-service records, as the VHA expert offered a rationale for the conclusion reached in his opinion, including a review of the pertinent medical literature, the Board finds that the opinion of the VHA expert s persuasive evidence against the claim.  



Accordingly, the weight of the medical evidence is against an association or link between the injury in 1951 and the Veteran's death. 

While the Appellant has also submitted medical literature to support her contention of a relationship between chronic renal failure and blunt trauma, no one has disputed that general possibility.  The issue is whether the Veteran in this instance suffered blunt trauma in 1951 that resulted in chronic renal failure leading to his death in 2008.  The literature submitted by the Appellant does not address the significant facts in the Veteran's case, and were not referenced in any supporting medical evidence.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).   

Stated another way, the medical articles submitted by the Appellant were not accompanied by the opinion of any health-care professional that linked the injury in 1951 to the Veteran's chronic renal failure or to the Veteran's death.  Therefore, the medical articles submitted by the Appellant are insufficient to establish the medical causation.  Accordingly, the Board finds the medical articles submitted by the Appellant to hold minimal probative value.

On the other hand, the VHA nephrologist submitted literature and explained how the literature helped determine that it was less likely than not that the Veteran's chronic renal failure and hypertension were caused by the injury 1951.



The Appellant has argued that she should be accorded the benefit-of-the-doubt in this case as the medical evidence presents a reasonable doubt regarding the cause of the Veteran's death.  As previously stated, in opinion of the VHA nephrologist it is unlikely the injury in 1951 caused or contributed to the cause of the Veteran's death.  The one favorable medical opinion by a private physician was found to be of less probative value.  In this case, as there is not an approximate balance of positive and negative evidence on the question of causation, the benefit-of-the-doubt does not apply.

Chronic renal failure and hypertension are chronic diseases subject to presumptive service connection, if manifested to a compensable degree within one year of separation from service under 38 U.S.C.A. § 1112  and 38 C.F.R. §§ 3.307 and 3.309.  The Appellant asserts that because the Veteran filed for service connection for a kidney condition within a year after separation, she should be entitled to the presumption of service connection as a condition that manifested within a year after separation.  The RO, however, denied service connection at that time because there was no evidence that the Veteran at that time suffered from a kidney disability.  Further, the Board finds there is no evidence of any kidney disability or hypertension that was manifest to a compensable degree at the time the Veteran filed his claim.  Therefore, the presumption of service connection under 38 C.F.R. §§3.307 and 3.309 does not apply in this case.

As the Board may consider only independent competent and credible evidence to support its finding, where a lay opinion in this case is not competent evidence, and as the competent evidence does not support a finding that the Veteran's death was due to an injury or disease or event in service or that the service-connected disability contributed to the Veteran's death, service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. § 1310.  





ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


